                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JAMES BROADHEAD, # 224                  )
802,                                    )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )      CASE NO. 2:19-CV-479-WKW
                                        )              [WO]
TRAVIS FITZPATRICK, et al.,             )
                                        )
             Defendants.                )

                                    ORDER

      On July 9, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 2.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED, and that this case is DISMISSED without

prejudice.

      A separate final judgment will be entered.

      DONE this 29th day of July, 2019.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE
